UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
APRIL WALKER, on behalf of minor C.C.                                :
                                                                     :   Case No. 1:18-cv-819
                       Plaintiff,                                    :
                                                                     :
vs.                                                                  :   OPINION & ORDER
                                                                     :   [Resolving Docs. 14, 15]
COMMISSIONER OF SOCIAL SECURITY                                      :
ADMINISTRATION,                                                      :
                                                                     :
                        Defendant.                                   :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In June 2014, Plaintiff April Walker applied for Social Security disability benefits on

behalf of her minor son C.C. In support of the application, Walker claiming her son suffers

from intellectual and neurological challenges.1

           The Social Security Administration denied this application initially and upon

reconsideration.2 After two hearings, an Administrative Law Judge (“ALJ”) determined that

C.C. was not disabled.3 The Social Security Appeals Council declined review,4 making the

ALJ’s decision the final agency action.

           Magistrate Judge Parker issued a report and recommendation (“R&R”)

recommending that the Court affirm the ALJ’s decision.5 Plaintiff Walker objects.6 Because

Plaintiff objected to Judge Parker’s R&R, the Court reviews it de novo.7

           For the following reasons, the Court SUSTAINS Plaintiff’s objections, REJECTS the



           1 Doc. 10 at 58.
           2 Id.
           3 Id. at 55.
           4 Id. at 6.
           5 Doc. 14.
           6 Doc. 15.
           7 28 U.S.C. § 636(b).
Case No. 1:18-cv-819
Gwin, J.

R&R, VACATES the ALJ’s decision, and REMANDS this case to the ALJ.

                                                            Discussion

       The Court’s review of the ALJ’s decision is limited to whether the decision was

supported by substantial evidence and applied the correct legal standards.8 A decision is

supported by substantial evidence if, considering the entire record, “a reasonable mind

might accept the relevant evidence as adequate to support a conclusion.”9

       In determining whether a child is disabled, an ALJ employs a three-step analysis

considering: (i) whether the child was involved in substantial gainful activity, (ii) whether the

child had severe impairments, and (iii) whether those impairments met or functionally

equaled a listed impairment.10

       The parties only dispute the third step. Specifically, Plaintiff Walker challenges the

ALJ’s determination that C.C. did not meet “Listing § 112.05B” and did not functionally meet

a listed impairment. The Court considers both in turn.

A.     Listing § 112.05B

       The Social Security Administration’s regulations identify intellectual disorders that

qualify as an impairment in Listing § 112.05B.11 Under § 112.05B, Plaintiff Walker had to show

that C.C. had significant subaverage general intellectual functioning: meaning an IQ score of

at most 70, or an IQ score of at most 75 with a verbal or performance IQ score of at most

70.12 She also had to show significant deficits in adaptive functioning: meaning extreme

limitations in one, or marked limitations in two, of the following domains:


       8  Blankenship v. Comm’r of Soc. Sec., 624 F. App’x 419, 423 (6th Cir. 2015).
       9  Id. at 423–24.
       10 20 C.F.R. § 416.924(b)–(d).
       11 20 C.F.R. Part 404, Subpart P, App’x 1, § 112.05B.
       12 Id. at § 112.05B(1)(a)–(b).

                                                             -2-
Case No. 1:18-cv-819
Gwin, J.

                1.        Understanding, remembering, and applying information.
                2.        Interacting with others.
                3.        Concentrating, persisting, or maintaining pace.
                4.        Adapting or managing oneself.13
The ALJ determined that, even assuming C.C.’s intellectual functioning was significantly

subaverage, C.C.’s limitations in these domains were less than marked.14 Plaintiff Walker

argues that the ALJ erred in his analysis of the first and third domains.15

       The ALJ decision faces the problem that the ALJ inexplicably combined his analysis of

the first and third factors, making it impossible to understand his explanation.16 The

regulations presumably keep these factors separate for a reason, and the ALJ’s combined

discussion does little to promote clarity.

       Further muddying the waters, the ALJ conflates three years of medical records. For

example, the ALJ relies on a 2017 examination to determine that C.C. was not disabled in

2014.17 Bluntly, the ALJ makes little effort in tying the evidence to the relevant timespan.

       Also, some of ALJ’s relied upon evidence has no apparent bearing on the first and

third domains. For example, the ALJ states that “[t]he claimant plays video games, and uses

computers and tablets.”18 The ALJ further argues that C.C. enjoys fishing, hunting, and

playing outside.19 He even points to the fact that “[t]he claimant attends school”—which is

legally required and says nothing about his performance.20

       Worst of all, some of the ALJ’s conclusions are simply inaccurate. The ALJ states that



       13 Id. at § 112.05B(1)–(2).
       14 Doc. 10 at 63–64.
       15 Doc. 11 at 13–15.
       16 Doc. 10 at 63.
       17 Doc. 10 at 63 (citing a March 2017 Wechsler Intelligence Scale).
       18 Id. at 63.
       19 Id.
       20 Id.

                                                            -3-
Case No. 1:18-cv-819
Gwin, J.

C.C. attends school with typically developing peers.21 In fact, C.C. has been enrolled in

special education program since 2014. And in the 2017 academic year alone, C.C. received

dozens of hours of direct intensive instruction in reading, math, writing, and functional

academics.22 The ALJ’s statement suggests that C.C. was receiving an unexceptional

education. When, in fact, the school district had determined that C.C. would benefit from

extended time to complete tasks, simplified instructions, reduced reading levels, and seating

near a teacher.

       Additionally, the ALJ determined that “there [was] no evidence of learning barriers

[or] repeated grades.”23 Again, untrue. As of 2014, C.C. was unable to receive special

education services with nondisabled peers because he requires “a small group in order to

provide direct, intensive instruction.”24 Further, in 2014, it seems the local school district

determined that C.C. met the state’s criteria for being disabled due to developmental

delay.25

       Similarly, a May 2016 evaluation revealed that his reading, alphabet, and math skills

were “within the Very Low to Below Average” range.26 The same evaluation indicated that

his community use skills were extremely low, and his communication, functional academics,

school living, leisure, and self-direction skills were below average.27 Finally, C.C. had been

diagnosed with Attention Deficit/Hyperactivity Disorder.28




       21 Id.
       22 Doc. 10 at 42.
       23 Id. at 63.
       24 Id. at 45.
       25 Id. at 559.
       26 Id. at 33.
       27 Id.
       28 Id. at 505.

                                                -4-
Case No. 1:18-cv-819
Gwin, J.

       The Court could go on.

       In sum, the ALJ boot-strapped later-in-time evidence, merged factors that should

have been separate, mischaracterized the evidence, and utterly failed to mention—much

less grapple with—the evidence supporting disability. Accordingly, the Court cannot

conclude that his decision was supported by substantial evidence.

B.     Functional Equivalence

       For a claimant’s impairments to functionally equal a listed impairment, the claimant

must show that he has extreme limitations in one, or marked limitations in two, of the

following domains:

                 1.        Acquiring and using information.
                 2.        Attending and completing tasks.
                 3.        Interacting with others.
                 4.        Moving about and manipulating objects.
                 5.        Caring for oneself.
                 6.        Health and physical well-being.29

The ALJ determined that C.C.’s limitations were less than “marked” for all six domains.30

Plaintiff Walker challenges his analysis of the first and second domains.

       The ALJ’s analysis of C.C. ability to acquire and use information suffers from the same

slipshod temporal application discussed above. He again cites to 2016 and 2017

examinations to deny a 2014 disability claim.

       Further, the ALJ again presents an otherworldly account of the record. He relies on

the fact that C.C. “attended preschool with typically developing peers.”31 Not true. He




       29 20 C.F.R. § 416.926a(b)(1)(i)–(iv).
       30  Doc. 10 at 77.
       31 Id. at 63.

                                                 -5-
Case No. 1:18-cv-819
Gwin, J.

states that “there is no evidence of learning barriers.”32 Not true. And he states that “[t]he

claimant was doing overall well in school.”33 Not true. To the contrary, a first-grade report

indicates that C.C. was meeting grade level expectations in exactly one subject—music.34

       Again, the Court cannot conclude that substantial evidence supports the ALJ’s

decision.

                                             Conclusion

       A perception of fairness is essential to the administrative system. Cherry-picked

explanations and mischaracterized evidence undermine that; likely leaving a mother—who

is uniquely positioned to observe her child—understandably bewildered by the

bureaucracy’s decision.

       While the ALJ may still determine C.C. was not disabled, his explanation must

consider the record as a whole.

       For the foregoing reasons, the Court SUSTAINS Plaintiff’s objections, REJECTS the

R&R, VACATES the ALJ’s decision, and REMANDS this case to the ALJ.

       IT IS SO ORDERED.



Dated: August 22, 2019                          s/       James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




       32 Id. at 69.
       33 Id. at 63.
       34 Id. at 19.

                                              -6-
